Orders of disposition, Family Court, New York County (Judith Sheindlin, J.), entered on or about March 15 and 24, 1993, terminating respondent’s parental rights and transferring guardianship and custody of the subject children to petitioners for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
We agree with Family Court that respondent showed neither a reasonable excuse nor a meritorious defense in support of his motions to vacate his defaults at both the fact-finding and dispositional hearings (see, Matter of Jones, 128 AD2d 403). Concerning the merits, the record also shows that respondent continuously resisted diligent efforts by petitioners-agencies to develop and encourage the parental relationship, including numerous attempts to obtain housing and psychological treatment. While an agency is obliged to make diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [f]), such efforts are subject to the rule of reason that the agency is not to be " 'charged with a guarantee that the parent succeed in overcoming his or her predicaments’ ”, and will be deemed to have fulfilled its duty if it " 'has embarked on a diligent course but faces an utterly un-co-operative or indifferent parent’ ” (Matter of O. Children, *214128 AD2d 460, 464, quoting Matter of Sheila G., 61 NY2d 368, 385). The record also shows that respondent failed to maintain contact with and plan for the future of the subject children within the meaning of Social Services Law § 384-b (7) (a) and (c). We have considered respondent’s other contentions and find them to be without merit. Concur—Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.